DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on              8-26-2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5-18-2020 and         10-6-2021 are being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccarty, et. al., WO 2016/018873, published February 4, 2016 in view of Tanaka, et. al., U.S. Patent Application Publication Number 2012/0013877, published January 19, 2012.
As per claim 1, Mccarty discloses a nose cone comprising a solid right-circular cone that is transparent to electromagnetic radiation (EMR) of at least one wavelength (Mccarty, ¶2), said solid right-circular cone configured with an effective refractive index (RI) ~ cos(X)/cos(3X) where X is a cone half angle of the solid right-circular cone (Mccarty, ¶56) to form an lens in which EMR incident on a front portion of the solid right-circular cone exits a trailing surface of the solid right-circular cone with approximately the same parallelism with which the EMR entered the front portion of the solid right- circular cone (Mccarty, Fig. 4).
Mccarty fails to expressly disclose the exact refractive index and fails to disclose use of an Axion lens.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the RI limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	Tanaka teaches use of an Axicon lens (¶126).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an Axion lens as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The examiner submits that the design of Mccarty still produces the desired result of having the EMR exit with approximately the same parallelism.

As per claim 2, Mccarty as modified by Tanaka discloses the nose cone of claim 1, wherein EMR incident on the front portion of the solid right-circular cone refracts and propagates through the solid right-circular cone where it undergoes a total internal reflection (TIR) at an opposing exterior surface and then exits the trailing surface (Mccarty, Fig. 4 and Tanaka, ¶148 using a internal reflection optical integrator).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to utilize internal reflection, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, the nose cone of Mccarty provides approximate parallelism as discussed above.

	As per claims 3, 5 and 6, Mccarty as modified by Tanaka further discloses the nose cone and refraction (Mccarty, ¶56).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the RI, angle and parallelism limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
As per claim 7, Mccarty as modified by Tanaka further discloses the nose cone of claim 1, further comprising: an imaging detector; an imaging lens that captures and focuses only the EMR that is incident on the front portion of the solid right-circular cone and exits the trailing surface of the solid right-circular cone to form an image on the imaging detector; and a light dump that absorbs EMR incident behind the front portion of the solid right-circular cone that exits the trailing surface of the solid right-circular cone with a different parallelism than it entered the cone (Mccarty, ¶28 and Tanaka, Fig. 1, item 37 acting as a light dump where a desired signal is sent forward while other signals are separated).

As per claim 8, Mccarty as modified by Tanaka further discloses the nose cone of claim 7, wherein the imaging lens is integrated on the trailing surface of the solid right-circular cone (Mccarty, Fig. 1).

As per claim 9, Mccarty as modified by Tanaka further discloses the nose cone of claim 8, wherein no additional optical element is present in a path from the imaging lens to the imaging detector (Mccarty, Fig. 4). 

	As per claim 10, Mccarty as modified by Tanaka further discloses the nose cone of claim 1, wherein the trailing surface of the solid right-circular cone has a radius R1 and a cone half angle X, further comprising: a frustum of a cone having front and trailing surfaces with radii R1 and R2 where R2 > R1 and a cone half angle of Y, wherein the front surface of the frustum engages the trailing surface of the solid right-circular cone such that EMR incident aft of the front portion exits the trailing surface of the frustum with approximately the parallelism with which the EMR entered the solid right-circular cone (Mccarty, Fig. 7).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the radius and angle limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

	As per claim 11, Mccarty as modified by Tanaka further discloses the nose cone of claim -4 10, wherein the frustum comprises a hollow shell in which Y >X, said hollow shell having an interior surface that reflects the EMR such that the reflected EMR has approximately the same parallelism with which it entered behind the front surface of the solid right-circular cone (Mccarty, Fig. 7).

	As per claim 12 Mccarty as modified by Tanaka further discloses the nose cone of claim 11, further comprising: an imaging detector; a first imaging lens integrated on the trailing surface of the solid right-circular cone to focus EMR incident on the front portion of the solid right-circular cone onto the imaging detector; and a second imaging lens integrated into the interior surface of the fustrum to focus the remaining EMR incident on a back portion of the solid right-circular cone onto the imaging detector (Mccarty, Fig. 1 and Tanaka, Fig. 1 both showing first and second lenses).

	As per the limitations of claim 13, please see the rejection and rationale of claims 1 and 2 above.
	As per the limitations of claim 14, please see the rejection and rationale of claim 10 above.
	As per the limitations of claim 15, please see the rejection and rationale of claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619